Title: James Madison to Henry Wheaton, 10 August 1826
From: Madison, James
To: Wheaton, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 10. 1826
                            
                        
                        I received some days ago your favor of July 26: and the "Life of Mr. Pinkney" referred to, is now also come
                            to hand: I return without delay, my thanks for the work, well assured that it will be found to merit them.
                        I am not surprized that your known occupations did not permit you to mingle with the biographical topics,
                            more of the historical notice of the period which you had once intended. I shall not be singular in regretting, at the same
                            time, that the task could not be executed by the pen, which furnished such a specimen of judicious and interesting
                            observations as distinguished the elegant address <of> the opening of the N. York Athenaum.
                        To my thanks for the biographical volume, I have to add those due for the "Report of the Revisors of the
                            Statute laws of N. York", and to both, assurances of my great esteem, and my best wishes.
                        
                            
                                James Madison
                            
                        
                    